Exhibit A - Summary of Benefit Programs 2015 - Vectrus
IMPORTANT: This document represents a summary of how your participation in the
Vectrus benefit programs will be impacted with your
separation. Full details on benefit continuation and conversion can be found in
each benefit plans
Summary Plan Description found at www.cbizesc.com/Vectrus





Benefit Program
Will I Remain Covered
During Severance?


What Do I Pay?
When Does Coverage
End?


More Info/My Action
Medical
Yes, as long as you elected coverage for 2015.
You pay the same payroll contributions as if you were an active employee
with Vectrus through your Severance Period. Deductions come directly out of your
Severance pay.
Last day of the month in which your final Severance pay is paid.


You will run concurrently under COBRA during your Severance Period.


Within a couple weeks after you begin Severance, a COBRA package will
automatically be sent to your home address.


Once you have completed your Severance Period, you will receive information on
how to continue your coverage under COBRA.


**See Notes on COBRA coverage below**


Dental
Yes, as long as you elected coverage for 2015.
You pay the same payroll contributions as if you were an active employee
with Vectrus through your Severance Period. Deductions come directly out of your
Severance pay.
Last day of the month in which your final Severance pay is paid.


You will run concurrently under COBRA during your Severance Period.


Within a couple weeks after you begin Severance, a COBRA package will
automatically be sent to your home address.


Once you have completed your Severance Period, you will receive information on
how to continue your coverage under COBRA.


**See Notes on COBRA coverage below**


Vision
Yes, as long as you elected coverage for 2015.
You pay the same payroll contributions as if you were an active employee
with Vectrus through your Severance Period. Deductions come directly out of your
Severance pay.
Last day of the month in which your final
Severance pay is paid


You will run concurrently under COBRA during your Severance Period.


Within a couple weeks after you begin Severance, a COBRA package will
automatically be sent to your home address.


Once you have completed your Severance Period, you will receive information on
how to continue your coverage under COBRA.


**See Notes on COBRA coverage below**


Employer Provided Life and Accidental Death and Dismemberment Insurance
Yes
This benefit is provided by Vectrus at no charge to the employee.


Note: the Age reduction schedule would still apply.
Last day of the month in which your final Severance pay is paid


  You may elect to convert this coverage to a personal policy.


Contact Tracy Montford at 719-637-5828 to receive the conversion forms.


You must submit the conversion forms to Cigna Group Insurance directly within 31
days of the coverage ending.


Cigna Group Insurance: 1- 800-732-1603 for more information.












--------------------------------------------------------------------------------

Exhibit A - Summary of Benefit Programs 2015 - Vectrus
IMPORTANT: This document represents a summary of how your participation in the
Vectrus benefit programs will be impacted with your
separation. Full details on benefit continuation and conversion can be found in
each benefit plans
Summary Plan Description found at www.cbizesc.com/Vectrus





Benefit Program
Will I Remain Covered
During Severance?


What Do I Pay?
When Does Coverage
End?


More Info/My Action




Life Plus/GUL
Yes, as long as you elected coverage for 2015.


You pay the same payroll contributions as if you were an active employee with
Vectrus through your Severance Period. Deductions come directly out of your
Severance pay.






You will need to confirm coverage end date with MetLife once your final
Severance is paid






You may elect to convert this coverage to a personal direct pay policy.


You have 62 days before your policy will lapse due to non-payment of premium.


MetLife: 1-800-846-0124 or
www.mybenefits.metlife.com


Short-Term
Disability


No




N/A
Coverage ends on your last day of work.


No conversion or portability offered.
Long-Term
Disability
No












N/A










.
Coverage ends on your last day of work.




You may elect to convert this coverage to a personal policy.


Contact Tracy Montford at 719-637-5828 to receive the conversion forms.


You must submit the conversion forms to Cigna Group Insurance directly within 31
days of the coverage ending.


Cigna Group Insurance: 1- 800-732-1603 for more information.




Voluntary Life and Accidental Death & Dismemberment




No
















N/A










.
Coverage ends on your last day of work.




You may elect to convert this coverage to a personal policy.


Contact Tracy Montford at 719-637-5828 to receive the conversion forms.


You must submit the conversion forms to Cigna Group Insurance directly within 31
days of the coverage ending.


Cigna Group Insurance: 1- 800-732-1603 for more information.










--------------------------------------------------------------------------------

Exhibit A - Summary of Benefit Programs 2015 - Vectrus
IMPORTANT: This document represents a summary of how your participation in the
Vectrus benefit programs will be impacted with your
separation. Full details on benefit continuation and conversion can be found in
each benefit plans
Summary Plan Description found at www.cbizesc.com/Vectrus





Benefit Program
Will I Remain Covered
During Severance?


What Do I Pay?
When Does Coverage End?


More Info/My Action
Medical Flexible Spending Account
Yes, as long as you elected to participate in 2015.


You pay the same payroll contributions as though you remained an active
employee. Deductions come directly out of your Severance Pay. COBRA will begin
during your Severance Period.




You may continue to submit claims for reimbursement using the same process you
follow while you were at work. You may not submit claims for services incurred
after your Severance Pay Period ends, the end of your COBRA continuation, or
December 31, 2015, whichever occurs first.


You will run concurrently under COBRA during your Severance Period.


Within a couple weeks after you begin Severance, a COBRA package will
automatically be sent to your home address.


Once you have completed your Severance Period, you will receive information on
how to continue your coverage under COBRA.




**See Notes on COBRA coverage below**


For questions regarding your Flexible Spending account you may call CBIZ @
1-800-815-3023 option 4




Dependent Care Flexible Spending
   Account
Yes, as long as you elected to participate in 2015.


Due to IRS rules, you may not contribute to the Dependent Care Spending Account
during the Severance Period. There is no COBRA continuation for this benefit.


You may continue to submit claims for reimbursement using the same process you
follow while you were at work, provided the dependent care expense is incurred
in order that you may work, even for another employer. You may submit claims
until December 31, 2015.


Dependent Care FSA is not COBRA eligible.


Healthcare Spending Account (HSA)


Yes, you can continue, elect or change your Health Savings Account contributions
as long as you remain participating in the qualified High Deductible Health Plan
(HDHP) in 2015.


You pay the same payroll contributions as though you remained an active
employee. Deductions come directly out of your Severance Pay.




Your contributions will be deposited in your HSA
and is always yours.
For questions about your HSA, please contact CIGNA at:
1-800-244-6224




--------------------------------------------------------------------------------

Exhibit A - Summary of Benefit Programs 2015 - Vectrus
IMPORTANT: This document represents a summary of how your participation in the
Vectrus benefit programs will be impacted with your
separation. Full details on benefit continuation and conversion can be found in
each benefit plans
Summary Plan Description found at www.cbizesc.com/Vectrus





Benefit Program
Will I Remain Covered
During Severance?


What Do I Pay?
When Does Coverage
End?


More Info/My Action
Allstate Cancer Insurance
Yes, as long you elected and are approved for coverage prior to your
commencement of Severance
You pay the same payroll contributions as though you remained an active
employee. Deductions come directly out of your Severance Pay.
Last day of the month in which your final Severance pay is paid.


Allstate Cancer plan is COBRA eligible. Once you have completed Severance
Period, you can continue this benefit through COBRA.


At any time during COBRA or after you have exhausted your COBRA period, you may
convert your policy to a personal pay policy by contacting the Allstate Customer
Care Center at 1-800-521-3535 within 31 days of the end of your employment or
COBRA coverage.
Colonial Accident and/or Hospital Confinement
Yes, as long you elected and are approved for coverage prior to your
commencement of Severance
You pay the same payroll contributions as though you remained an active
employee. Deductions come directly out of your Severance Pay.
Last day of the month in which your final Severance pay is paid.


 
For the two Colonial plans, once you have completed your Severance Period, you
may elect to convert your policy(ies) to a personal pay policy by contacting
Colonial at 1-800-325-4368 within 30 days of the end of your severance period.


Colonial is NOT a COBRA eligible plan.


Vectrus 401(k)
Plan


You will no longer be eligible to participate in the Vectrus 401(k) plan




N/A




Commencement of Severance Pay.






For questions regarding your Vectrus 401(k) Plan call:
Prudential 1-877-778-2100 or go to www.prudential.com/online/retirement






Vectrus 401(k) Loans


You are still eligible to continue loan repayments.
Your normal loan payroll deduction will continue through your Severance Period.
Loan deductions will stop once your Severance Period has ended.


Once you have completed your Severance Period, you can contact Prudential to
confirm if you qualify to continue manual loan payments. For questions regarding
your Vectrus 401(k) Plan call:
Prudential 1-877-778-2100 or go to www.prudential.com/online/retirement








--------------------------------------------------------------------------------

Exhibit A - Summary of Benefit Programs 2015 - Vectrus
IMPORTANT: This document represents a summary of how your participation in the
Vectrus benefit programs will be impacted with your
separation. Full details on benefit continuation and conversion can be found in
each benefit plans
Summary Plan Description found at www.cbizesc.com/Vectrus





Benefit Program
Will I Remain Covered
During Severance?


What Do I Pay?
When Does Coverage
End?


More Info/My Action


Vectrus 401(k) Distribution


Since you are no longer eligible to participate in the plan, you will be
eligible to receive a distribution from the plan.
N/A
Commencement of Severance Pay.


During your Severance Period, Prudential will continue to see you as an active
employee. If you are interested in receiving a distribution from your 401(k)
account while on severance, you will need to contact Sandi Rasnake to assist
with your distribution process.


  sandi.rasnake@vectrus.com
719-637-6380
**COBRA**


The 18 month continuation COBRA coverage period will begin when your Severance
Period starts and will continue through your Severance Period. For COBRA
eligible benefits, may elect to continue under COBRA,




You pay the same payroll contributions
as if you were an active employee with Vectrus through your Severance Period.
Deductions come directly out of your Severance pay.
After your Severance Period has been completed, you will pay 102% of the full
monthly premiums.


In most cases, COBRA can continue for up to 18 months after your employment
ends. Please note that your Severance Period runs concurrently with your COBRA
coverage eligibility. In other words, the amount of time you can continue
coverage under COBRA will be reduced by the amount of time you have been on
severance.


Within a couple weeks after you begin severance, a COBRA package will
automatically be sent to your home address.


What you will receive in the COBRA packet will be the standard COBRA eligible
benefits, although other benefits may continue, as described above.


For questions regarding your COBRA continuation rights you may call CBIZ @
1-800-815-3023 option 6






